United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      June 18, 2020

                                         Before


                        KENNETH F. RIPPLE, Chief Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge


No. 18‐3633

UNITED STATES OF AMERICA,                         Appeal from the United States District
          Plaintiff‐Appellee,                     Court for the Southern District of Illinois.

      v.                                          No. 3:17‐cr‐30047‐NJR‐1

ALFRED L. CROSS,                                  Nancy J. Rosenstengel,
           Defendant‐Appellant.                   Chief Judge.

                                       ORDER

       On June 2, 2020, the Defendant‐Appellant petitioned for panel rehearing and
rehearing en banc. No judge in active service has requested a vote to rehear the case en
banc, and all members of the original panel have voted to deny rehearing and to issue
an amended opinion. The courtʹs opinion dated May 22, 2020 is amended by the
attached opinion.

        Accordingly, IT IS ORDERED that the petition for rehearing and rehearing en
banc is DENIED.